Moore, 0. J.
(dissenting). The petition prays for a writ of mandamus to compel respondent to set aside orders made April 25 and May 1,1912, denying relator’s application for a second trial in an ejectment suit, which relator claims he was entitled to under the statute, and to grant relator’s motion in that court for such a trial. A reading of the opinion in Clairview Park Improvement Co. v. Railway, 164 Mich. 74 (129 N. W. 353, 33 L. R. A. [N. S.] 250), will aid in understanding the questions involved.
Counsel insist that section 10981, 3 Comp. Laws, entitles the defeated party, at any time within three years from rendering the first judgment, and upon the payment of all costs and damages, to a second trial as of right in an ejectment case, and within two years thereafter to a third trial, within the discretion of the court. It is insisted this is an absolute right; and that the court cannot interfere with it. This claim would be irresistible if the relator had done nothing to do away with this right. It, however, was not content with leaving the verdict of the jury where it stood and taking a new trial, but it attempted to retain its cake and eat it, too. A reference to the opinion will make a repetition of details unnecessary.
We hold the conduct of relator put it in a position where it could not remove its case to this court by writ of error.
“ The motion to dismiss the writ of error is based upon the proposition that a party cannot, while availing himself of the judgment, so far as it passed in his favor, seek its reversal. Either party to a judgment in ejectment may *175of right demand a statutory new trial. There is here but one judgment. If it were to be reversed at all, it must be reversed in its entirety. If the judgment should be reversed, it would follow that it would be only under an invalid judgment that the defendant had been compelled to move its tracks.”
It would seem to follow logically that if the relator did not see fit to stand upon his statutory right, but preferred to avail himself of that part of the verdict which was in his favor, it is now too late to place itself under the statute. The action of the circuit court should be affirmed, with costs.
Brooke, J., concurred with Moore, C. J.